— Per Curiam:
The terms of the agreement of January 27, 1869, were clear, and the construction put upon it by the learned judge was perfectly right. The annual payments of $2,000 each year ^after the expiration of the first eighteen months were to be “during the continuance of this indenture,” and “such yearly payments cease whenever the second party or his assigns abandons this agreement.” “The second party or his assigns shall have a right to abandon said lands and mining, and remove all buildings and fixtures.” The payments, when made, are to apply on the rent of coal *272first mined thereafter. It is no answer to say that the defendants had made payments equal to or exceeding the amount of royalty to which the plaintiff would be entitled if all the coal in the land had been actually mined. The defendants had the remedy in their own hands by abandoning the mine and removing their fixtures and buildings.
Judgment affirmed.